     Case 4:20-cv-00189-JAS-MSA Document 26 Filed 02/09/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Robert Paul Monteleone,                          No. CV-20-00189-TUC-JAS (MSA)
10                   Plaintiff,                        ORDER
11    v.
12    University of Arizona Dean of Student's
      Office, et al.,
13
                     Defendants.
14
15          Pending before the Court is a Report and Recommendation issued by United States
16   Magistrate Judge Aguilera that recommends that Defendants’ motion to dismiss (Doc. 11)

17   be granted and that this matter be dismissed with prejudice. A review of the record reflects
18   that the parties have not filed any objections to the Report and Recommendation and the

19   time to file objections has expired. As such, the Court will not consider any objections or

20   new evidence.
21          The Court has reviewed the record and concludes that Magistrate Judge Aguilera’s
22   recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

23   72; Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v.

24   Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).

25          Accordingly, IT IS HEREBY ORDERED as follows:

26   (1) Magistrate Judge Aguilera’s Report and Recommendation (Doc. 20) is accepted and
27   adopted.
28   (2) Defendants’ motion to dismiss (Doc. 11) is GRANTED. Plaintiff’s Motion for Leave
     Case 4:20-cv-00189-JAS-MSA Document 26 Filed 02/09/21 Page 2 of 2



 1   to File Second Amended Complaint (Doc. 22) is DENIED as moot.1 Defendant’s Motion
 2   to Strike (Doc. 24) is DENIED as moot. This Case is dismissed case with prejudice. The
 3   Clerk of Court shall enter judgment and close the file in this matter.
 4                 Dated this 8th day of February, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   1
       While the Court denies this Motion as moot, it would also deny it on the merits. The
     Report and Recommendation found, and this Court agrees and adopts the finding that
27   “[a]mendment would be futile because Plaintiff’s claim is barred by res judicata. There are
     no other facts that could cure this defect. See Olson, 188 F.3d at 1086 (stating that res
28   judicata bars claims based ‘not only upon facts actually litigated but also upon those points
     that might have been litigated’).”

                                                 -2-
